Case 1:21-cv-01288-JEB Document 12 Filed 06/14/21 Page 1 of 3
                      Case 1:21-cv-01288-JEB Document 12 Filed 06/14/21 Page 2 of 3
Pluscarr, Alexandra

From:                              The Wesley Group Inc <notifications@mail.servemanager.com>
Sent:                              Wednesday, May 26, 2021 12:36 PM
To:                                Fraser, Darryl
Subject:                           [ServeManager] Job #5679869 Served


EXTERNAL SENDER




Served
The Wesley Group Inc. shared a service notification with you:

Details

Process Server: Allison Bernardo

Date & Time: May 26, 2021, 12:31 pm EDT

Service Type: Corporation

Description of Service:

Recipient

Recipient: Olga Ivashina
Age:          35
Ethnicity:    Caucasian
Gender:       Female
Weight:       125
Height:       5'7"
Hair:         Brown
Eyes:         Brown
Relationship: Paralegal

Description of Recipient:

Service Address

501 3RD ST NW 4TH FLOOR, WASHINGTON, DC 20530, DISTRICT OF COLUMBIA




Job & Case
Job: 5679869
                                                                1
                         Case 1:21-cv-01288-JEB Document 12 Filed 06/14/21 Page 3 of 3
Client Job: The United States Attorney’s Office

Recipient: The United States Attorney’s Office

Case: 21-CV-01288-JEB

Plaintiff: Christine I. O'Neill

Defendant: Merrick Garland as Attorney General of the United States, The United States Department of Justice, Janet L. Yellen
as Secretary of the Treasury, The United States Department of Treasury, The office of Management and Budget, Mary Patrice
Brown as Special Master of the U.S. Victims of State Sponsored Terroism Fund

Court: IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

County:

Documents: Class Action Complaint, Full Package Complaint.pdf




Shared with you by:

The Wesley Group Inc.
The Wesley Group
Info@thewesleygroup.org
202.372.7466




                                                               2
